                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
The initial pretrial conference, scheduled for March 12, 2020, is
                                                                              DOC #:
ADJOURNED to April 2, 2020, at 10:40 a.m.
                                                                              DATE FILED: 03/12/2020
To the extent necessary to incorporate Defendant Catania's positions,
the parties shall jointly file an amended joint letter and proposed Case
Management Plan and Scheduling Order by March 26, 2020.

Dated: March 12, 2020
       New York, New York


                                                            March 11, 2020
Via ECF
Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Centre Street, Room 1106
New York, NY 10007
               Re: Mercedes Liriano, et al. v. New York City Department of Education, et ano.
                   Civil Action No.: 19-Civ.-11245 (LGS)(SLC)
                   Law Dept. No.: 2019-058438
Dear Judge Schofield:
             I am an Assistant Corporation Counsel in the Office of James E. Johnson,
Corporation Counsel of the City of New York, attorney for defendant Board of Education of the
City School District of the City of New York operating as the New York City Department of
Education (DOE) in the above-referenced action.

                I write to inform the Court of an oversight made by this Office. At this juncture,
individual defendant Patricia Catania is not represented by Counsel as she was not a party to this
lawsuit until she was served with a Summons and Complaint on March 5, 2020. Ms. Catania
would therefore not be represented at the March 12, 2020, Initial Conference. This Office is still
in the process of assessing its ability to represent Ms. Catania and is unable to appear on her
behalf at this time. Our decision has been delayed due to the complicated factual allegations
underlying Plaintiffs’ claims.

              Although we are unable to appear on behalf of Ms. Catania at this time, this
Office would not object to a sua sponte adjournment of the Initial Conference until after March
26, 2020, when Ms. Catania will have had an opportunity to obtain representation and serve a
response to the Complaint. Plaintiffs’ Counsel does not take a position on a sua sponte
adjournment.

               This is the third request for an adjournment of the Initial Conference. All
previous requests have been granted. We recognize that this issue is called to the Court’s
attention after the deadline for requesting a conference adjournment outlined in the Your
Honor’s Individual Rules. We apologize for the oversight that caused this delay as well as for
the inconvenience it will cause the Court.
              I also write to provide the Court with a telephone conference number to conduct
the March 12, 2020, Initial Conference in this action should it go forward as presently scheduled.
The requested information is:

               -   Telephone Number: 888-534-9066
               -   Passcode: 1815564

              We appreciate the Court’s attention to this matter and again apologize for the
inconvenience caused by the parties.

                                                            Respectfully submitted,
                                                                   /s/
                                                            Christopher J. Turpin
                                                            Assistant Corporation Counsel

       BY ECF
cc:    Magistrate Judge Sarah L. Cave
       Mirer Mazzocchi & Julien, PLLC
       Attorneys for Plaintiff
